Exhibit 10.32

 

JOINT VENTURE CONTRACT CELEBRATING ON ONE PART "INMOBILIARIA CONTEL" VARIABLE
CAPITAL LIMITED LIABILITY COMPANY, REPRESENTED IN THIS ACT BY JAN GUNNAR
GUNNARSSON TELANDER AND FLAVIO FRANCISCO CONTRERAS ESPINOZA, HEREINAFTER BE
REFERRED TO AS "THE MANAGING PARTNER" AND ON THE OTHER HAND, PROGREEN
PROPERTIES, INC, A DELAWARE CORPORATION, REPRESENTED BY JAN GUNNAR GUNNARSSON
TELANDER, HEREINAFTER BE REFERRED AS "THE ASSOCIATED" BOTH PARTIES WITH LEGALLY
BOUND AND CAPACITY TO CONTRACT IN THIS ACT, SUBJECT TO THE FOLLOWING STATEMENTS
AND CLAUSES

 

STATEMENTS

 

I. - Declares THE MANAGING PARTNER, through its representative:

 

a) That it is a legal entity, incorporated in accordance to the Mexican
legislation under the designation of "INMOBILIARIA CONTEL", S.R.L. DE C.V. by
policy record 1169 dated February 11, 2016, granted before Atty. SIRAK EMMANUEL
PEREZ SOLTERO, Public Broker Number 9 located in Baja California.

 

b) That his client is the owner of the parcel 127 Z-1 P1/1 Ejido Reforma Agraria
Integral of the municipality of Ensenada, Baja California, with a surface of
131-81-49.67 HA (One hundred thirty-one hectares eighty-one areas, forty-nine
point sixty seven centiares), with the following measurements and boundaries:

 

NORTH broken line, 1234.63 meters with the Transpeninsular Highway Tijuana-La
Paz;
NORTHWEST 976.18 meters with the parcel 135;

SOUTHEAST 1197.33 meters with the parcel 135; and

WEST 1255.28 with the parcel 101.

 

c) That his Legal Representative Mr. JAN GUNNAR GUNNARSSON TELANDER and FLAVIO
FRANCSICO CONTRERAS ESPINOZA have the sufficient powers to compel his client
under the terms of this present contract, previous powers were granted to him in
the articles of incorporation that relates to the Statement I, section a) and at
the date they have not been modified or revoked in some way.

 



1

 

 

II. - Declares THE ASSOCIATE, through its representative:

 

a) That is a legal entity, incorporated in accordance to the legislation of the
United States of America under the designation of PROGREEN PROPERTIES, INC, A
DELAWARE CORPORATION.

 

b) That his Legal Representative, Mr. JAN GUNNAR GUNNARSSON TELANDER, has the
sufficient powers to compel his client in the terms of this present contract.

 

c) Manifests that it wishes to enter into this contract.

 

III. - Declares "THE MANAGING PARTNER" and "THE ASSOCIATE" together:

 

a) The MANAGING PARTNER and THE ASSOCIATED agree to join their resources,
services and contribute to this joint venture the rights they are entitled to
each one and were allied in these present statements and in the obligations that
are agreed on the Clauses of this present Contract with the purpose that the
property described in the Statement I) section b) to be conditioned by the end
of planting and in due course sold to a third party.

 

b) It was previously explained to them that the Joint Venture Contract does not
create an entity with legal personality and therefore relations with third
parties are between the MANAGING PARTNER and third parties, in accordance with
Articles 253 and 256 of the General Law of Commercial Companies.

 



2

 

 

Stated the above, the MANAGING PARTNER and the ASSOCIATED grant the following:

 

CLAUSES:

 

FIRST.- OBJECT.- The MANAGING PARTNER and THE ASSOCIATE, in which "INMOBILIARIO
CONTEL", S.R.L. DE CV, will be the "MANAGING PARTNER" and PROGREEN PROPERTIES,
INC, A DELAWARE CORPORATION, will be "THE PARTNER", have agreed to combine their
resources, services, experience and efforts to form a Joint Venture on agreed
terms in this contract, in object that the property described in the Statement
I) section b) is conditioned for seeding purposes and in due course sold to a
third party.

 

SECOND.- CONTRIBUTIONS OF "THE MANAGING PARTNER".- The MANAGING PARTNER for the
proper fulfillment of the purpose of this contract is committed to the
following:

 

a) He shall handle all practical details to the effect that the property
described in the Statement I) section b) is prepared for cultivation or fat
using.

 

b) Shall regulate the water system, including obtaining the necessary permits
for the exploitation of water well, the installation of pumping systems
including pipes, to take water from the well.

 

c) Shall build a water tank and pipes for the access to irrigation of land for
farming purposes.

 

d) Shall be responsible for the administration of property described in
Statement I) section b), being under their responsibility the daily management
of the business, promotion, and other activities related to the successful
guidance of business.

 

d) Once it has been adequate in it's entirely the property described in
Statement I) section b) and thereby can carry out agriculture, he must find a
buyer of land at a price that guarantees the return on investment of this
business.

 

THIRD.- CONTRIBUTIONS OF "THE ASSOCIATE".- "THE ASSOCIATE" for the proper
fulfillment of the purpose of this contract is committed to the following:

 

a) .- Contribute up to the amount of $ 350,000.00 Dollars (Three Hundred Fifty
Thousand Dollars 00/100) of the United States of America, which will be
delivered in bias, against the receipt.

 



3

 

 

FOURTH.- PROFIT SHARING.- "THE MANAGING PARTNER" grants and "THE ASSOCIATE"
accepts a share of the profits or losses, resulting from the realization of the
object that is mentioned in the first clause of this contract.

 

FIFTH.- DETERMINATION AND DISTRIBUTION OF PROFITS.- The parties will participate
in the profits and losses as follows:

 

a)The MANAGING PARTNER with 50% (fifty percent) only of profits.     b)The
ASSOCIATE contribution will refund in money that he has made and shall be
entitled also 50% (fifty percent) resulting in profits.

 

It shall be understood that utility means the economic benefit from the revenue
generated, less the expenses incurred in generating of the referred revenue,
including without limitation expenses of storage, cost of merchandise,
transportation and taxes.

 

The profits generated will be distributed following the agreement of both
ASSOCIATED and MANAGING PARTNER.

 

SIXTH.- MANAGING PARTNER RIGHTS.- Both parties agree that the MANAGING PARTNER
shall have the following rights:

 

a)Participate in the profits obtained according to the percentages established
in the THIRD clause of this present contract;

 

b)Exercise the control and supervision over the adaptation of the land for and,
in general, the activities of the managing partner in the performance of their
duties.

 

c)Execute the supervision that he considers necessary for the proper functioning
of the business.

 

d)To realize the economic budget.

 

e)Purchase of materials resources and services through whom he chooses.

 



4

 

 

SEVENTH.- ASSOCIATED RIGHTS:  It's understood by both parties that the ASSOCIATE
will have the following rights:

 

a)Participate in the profits obtained according to the percentages established
in the third clause of this contract;     b)To be consulted at the time of
completion of the sale of the property described in Statement I) section b) once
it has been for the purpose of planting     c)To recover the money contribution
that he had made.

 

EIGHTH ADMINISTRATION.- The administration of this present joint venture will be
in charge of the "THE MANAGING PARTNER" and will be responsible for performing
the administrative steps necessary to achieve the purpose of this present
business.

 

Both sides agree that "THE MANAGING PARTNER" will be directly responsible for
any irregularities, theft, fraud, or any similar, in his tenure as
administrator.

 

NINTH.- RELATION WITH THIRD PARTIES.- The parties agree that the MANAGING
PARTNER cannot contract on behalf and own representation or of the Association.

 

The MANAGING PARTNER and ASSOCIATE agree that regardless of the provisions of
the General Law of Commercial Companies, the relationship with third parties
will be solely and exclusively through the MANAGING PARTNER, who held the
contracts, agreements and other necessary operations in order to achieve the
negotiated partnership.

 

TENTH.- PROHIBITION TO RETAIN THE PAYMENT.- It is understood that neither party
may withhold payment of the amounts that due to motive of the participation in
this present contract entitle under any circumstance, under either in court or
out of court proceedings title, but are obliged to pay it entirely.

 

ELEVENTH.- FISCAL RESPONSIBILITY: The MANAGING PARTNER under the Joint Venture
in this event held, will be solely responsible for paying taxes of the profits
they perceive on the occasion of this Joint Venture, under the terms of the
applicable tax laws.

 



5

 



 

TWELFTH.- PROHIBITION OF TRANSFER RIGHTS AND OBLIGATIONS OF THE CONTRACT.- The
parties agree that this instrument is prohibited transfer, assign, transfer,
lease or limit in any way the rights and obligations of the parties contained in
this instrument, unless otherwise agreed in writing by both parties.

 

THIRTEEN.- PROHIBITION OF TRANSFER RIGHTS AND OBLIGATIONS OF THE CONTRACT The
parties agree that this instrument is prohibited transfer, assign, transfer,
lease or limit in any way the rights and obligations of the parties contained in
this instrument, unless otherwise agreed in writing by both parties.

 

FOURTEENTH.- NO ADMISSION OF ASSOCIATES.- New partners will not be accepted
without the express consent of the other partner. The income or separation of
the members must be in writing.

 

FIFTEENTH.- PROFESIONAL SECRET.- Both parties are obligated to maintain
confidentiality about the present business and undertake not to develop any
other same or similar business or partner with a third party to develop a
similar, responsible the party in breach of the damages to be caused to the
other party or third parties to the referred act.

 

SIXTEENTH.- WARRANTY: The MANAGING PARTNER will ensure the proper management of
the resources contributed by THE ASSOCIATE, so the signing of this present
contract, will sign a recognition of debt secured by a mortgage in the amount of
$ 300,000.00 Dollars (THREE HUNDRED THOUSAND DOLLARS 00/100 UNITED STATES OF
AMERICA), this amount will be released once it has been fulfilled the purpose of
this contract.

 

SEVENTEEN.- VALIDITY.- This contract will be valid indefinitely, so either party
may indicate to the other of its desire to terminate it. This contract will
terminate once the property described in Statement I) section b) is sold.

 



6

 

 

EIGHTEENTH.- DISSOLUTION OF THE ASSOCIATION.- It will be causes for dissolution
of the present contract as follows:

 

A).- For the termination or removal of any of the partners.

 

B).- Due to the impossibility of continuing to make the main object of the
association.

 

C).- By agreement of the members taken in accordance with this present
instrument and the law.

 

NINETEEN.- ANTICIPATED TERMINATION:  This Contract shall terminate in advance,
in the following cases:

 

1.- Taken by agreement between the MANAGING PARTNER and the PARTNER.

 

2.- The inability to continue to make the object of the Joint Venture.

 

3.- For the loss, revocation and/or cancellation of contracts that he holds the
MANAGING PARTNER.

 

4.- By MANAGING PARTNER decides at any time not provide contracts to the
Association matter of this Contract.

 

TWENTY.- REACH OF TITLES OF CLAUSES.- The parties state that the provisions of
this contract expresses all agreed by the parties and that the titles of each
clause only were established to facilitate the reading of the contract, so it
must be expressly agreed by the parties to the respective clauses.

 

TWENTY.- MODIFICATION TO THE CONTRACT.- Any modifications which the parties wish
to make to the contents of this Contract, shall be effected by contract made in
writing and signed by both parties.

 

TWENTY SECOND.- ELECTED DOMICILIE.- The parties point as domiciles for all types
of documents, reports, payments, notices and other communications those
mentioned in the chapter on statements of this instrument.

 



7

 

 

TWENTY-THREE.- JURISDICTION.- For the interpretation, compliance and execution
of this contract, the parties expressly agree to submit to the jurisdiction of
the Courts in Ensenada, Baja California, with express waiver of any other
jurisdiction that may correspond by reason of their present or future domicile
or for any other reason that may be applicable.

 

TWENTY FOURTH .- APPLICABLE LAW.- For the interpretation, implementation and
execution of this contract, the parties submit to the laws of the United Mexican
States, renouncing any other applicable laws on grounds of nationality.

 

TWENTY FIVE.- LENGUAGE OF THE CONTRACT.- The present instrument is translated to
English, the same is considerate original as the Spanish contract.

 

Read that this was the Joint Venture Contract by the parties and aware of its
scope, responsibilities and legal purposes and stating that there is no fraud,
violence or bad faith, ratify and sign of conformity in the city of Ensenada,
Baja California on the 12th of February 2016.

 



“THE MANAGING PARTNER”   “THE ASSOCIATED”        [image_002.jpg]  
[image_002.jpg]  [image_001.jpg]    



 

8



 

 